DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17, and 20-25 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Canner (WO 2015/061352 A2).
Regarding claim 1, Canner describes an apparatus for use with negative pressure (Title, “Negative Pressure Wound Closure Device”), comprising: 
a clamping structure (a stabilizing structure 6000, 6100, 6400, 8000, as examples; para. [0200], para. [0218], para. [0344], para. [0244]; Fig. 13A-15E; Fig. 54A-54E, Fig. 16A-18C; with at least one stabilizing clip 7000, 7006 7008, 8002; 9006, 10006, 11006; paragraphs [0018], [0336], [0341]-[0349]; Fig. 52E; 54A-54G; 56A-J; 57A-J; tissue anchors 6204; para. [0228]; Fig. 19A; or one or more latching mechanism 5402, 5404, 5450, 5460, 5484, 5486; para. [0294]-[0302], para. [0306], para. [0309], para. [0311]; Fig. 40-46) having a first end, a second end, a length extending from the first end and the second end, a width transverse to the length extending along a central transverse axis of the clamping structure, and a height transverse to the length and the width, wherein the length and width are greater than the height (a stabilizing structure 6000, 8000, with at least one stabilizing clip, tissue anchor, and/or latching 
a first side and a second side extending the length of the clamping structure (a stabilizing structure 6000, 6100, 6400, 8000, as examples; para. [0200], para. [0218], para. [0344], para. [0244]; Fig. 13A-15E; Fig. 54A-54E, Fig. 16A-18C; with at least one stabilizing clip 7000, 7006 7008, 8002; 9006, 10006, 11006; paragraphs [0018], [0336], [0341]-[0349]; Fig. 52E; 54A-54G; 56A-J; 57A-J; tissue anchors 6204; para. [0228]; Fig. 19A; or one or more latching mechanism 5402, 5404, 5450, 5460, 5484, 5486; para. [0294]-[0302], para. [0306], para. [0309], para. [0311]; Fig. 40-46) from the first end to the second end in parallel or semi-parallel fashion wherein the first side is opposite the second side (as illustrated in Fig. 13A-15E; Fig. 54A-54E, Fig. 16A-18C, as examples); 
a plurality of elongate strips (elongate strips 4202, 6006, 6064, 2032, 2304, 2406; para. [0152] [0200] [0213] [0325] [0326]: Fig. 2A-F, Fig. 13A-13D, Fig. 48, Fig. 49A-49B, para. [0032] states “ a plurality of intervening members connecting the elongate strips, wherein the plurality of intervening members are configured to pivot to the strips to allow the plurality of elongate strips to collapse relative to each other.”) extending the length of the clamping structure (a stabilizing structure 6000, 6100, 6400, 8000, as examples; para. [0200], para. [0218], para. [0344], para. [0244]; Fig. 13A-15E; Fig. 54A-54E, Fig. 16A-18C; with at least one stabilizing clip 7000, 7006 7008, 8002; 9006, 10006, 11006; paragraphs [0018], [0336], [0341]-[0349]; Fig. 52E; 54A-54G; 56A-J; 57A-J; tissue anchors 6204; para. [0228]; Fig. 19A; or one or more latching mechanism 5402, 5404, 5450, 5460, 5484, 5486; para. [0294]-[0302], para. [0306], para. [0309], para. [0311]; Fig. 40-46) from the first end to the second end, wherein the plurality of elongate strips comprise two outermost elongate strips defining the first side and the second side (as illustrated in Fig. 13A-15E and 54A as examples); 
a plurality of intervening members (intervening members 4204, 6010, 6062, 6036; para. [0152], {0201], [0210], [0213], [0214]; Fig. 2A-2F, 13A-13D, 15D) connecting the plurality of elongate strips 
a plurality of cells (cells 2408, 4210, 6004, 6030; para. [0156] [0200] [0210] [0331] [0326]; Fig. 2A, Fig. 13A-13D, Fig. 14A, Fig. 50) provided side-by-side in a horizontal plane parallel to the length and width of the clamping structure (a stabilizing structure 6000, 6100, 6400, 8000, as examples; para. [0200], para. [0218], para. [0344], para. [0244]; Fig. 13A-15E; Fig. 54A-54E, Fig. 16A-18C; with at least one stabilizing clip 7000, 7006 7008, 8002; 9006, 10006, 11006; paragraphs [0018], [0336], [0341]-[0349]; Fig. 52E; 54A-54G; 56A-J; 57A-J; tissue anchors 6204; para. [0228]; Fig. 19A; or one or more latching mechanism 5402, 5404, 5450, 5460, 5484, 5486; para. [0294]-[0302], para. [0306], para. [0309], para. [0311]; Fig. 40-46), each cell defined by a plurality of walls formed by either the elongate strips or the intervening members, each cell having a top end and a bottom end with an opening extending through the top and bottom ends; wherein the plurality of elongate strips are configured to increase curvature upon collapse of the plurality of cells (See stabilizing structure 6100 as illustrated in Fig. 18A, the elongated strips increase in curvature as it closes. Para [0219] teaches the stabilizing structure 6100 is curved and fits over body parts that bulge upward and outward, or that have a convex surface.).  
Regarding claim 2, dependent from claim 1, Canner teaches the claim limitation wherein the first side is a concave side and the second side is a convex side and the concave side is curved or bent concavely with respect to the clamping structure, and the convex side is curved or bent convexly with respect to the clamping structure (as illustrated in Fig. 17, Fig. 18A-18C).  

Regarding claim 4, dependent from claim 1, Canner teaches the claim limitation wherein the clamping structure (stabilizing structure 6100, as an example; para. [0219], Fig. 18; also Fig. 17) is symmetrical about the central transverse axis (as illustrated in Fig. 18 and Fig. 17, as examples).  
Regarding claim 5, dependent from claim 1, Canner teaches the claim limitation wherein wherein the first side and the second side taper toward the first and second end (as illustrated in Fig. 18 and Fig. 17, as examples).  
Regarding claim 6, dependent from claim 1, Canner teaches the claim limitation wherein the clamping structure is at least partially crescent-shaped (as illustrated in Fig. 18, and Fig. 17, as examples).  
Regarding claim 7, dependent from claim 1, Canner teaches the claim limitation wherein the plurality of elongate strips (elongate strips 4202, 6006, 6064, 2032, 2304, 2406; para. [0152] [0200] [0213] [0325] [0326]: Fig. 2A-F, Fig. 13A-13D, Fig. 48, Fig. 49A-49B, para. [0032] states “ a plurality of intervening members connecting the elongate strips, wherein the plurality of intervening members are configured to pivot to the strips to allow the plurality of elongate strips to collapse relative to each other.”) further comprises at least one elongate strip positioned between the first side and the second side (as illustrated in embodiments in Fig. 13A-15E; Fig. 54A-54E, Fig. 16A-18C).  
Regarding claim 8, dependent from claim 1, Canner discloses the claim limitation wherein each of the elongate strips (elongate strips 4202, 6006, 6064, 2032, 2304, 2406; para. [0152] [0200] [0213] [0325] [0326]: Fig. 2A-F, Fig. 13A-13D, Fig. 48, Fig. 49A-49B, para. [0032] states “ a plurality of intervening members connecting the elongate strips, wherein the plurality of intervening members are 
Regarding claim 9, dependent from claim 1, Canner discloses the claim limitation wherein at least some of the cells are diamond-shaped (stabilizing structure 8000 as illustrated in Fig. 54A-54C, for example; Para. [0207] states “For example, as depicted in Figure 14A, the cells 6004 may be diamond-shaped or parallelpiped with smaller diamond-like shapes 6020 located within larger diamonds 6022.”).  
Regarding claim 10, dependent from claim 9, Canner discloses the claim limitation wherein at least some of the diamond-shaped cells are subdivided from larger diamond-shaped cells (stabilizing structure 8000 as illustrated in Fig. 54A-54C, for example; Para. [0207] states “For example, as depicted in Figure 14A, the cells 6004 may be diamond-shaped or parallelpiped with smaller diamond-like shapes 6020 located within larger diamonds 6022.”).  
Regarding claim 11, dependent from claim 1, Canner discloses the claim limitation wherein at least some of the cells are parallelpiped-shaped (stabilizing structure 8000 as illustrated in Fig. 54A-54C, for example; Para. [0207] states “For example, as depicted in Figure 14A, the cells 6004 may be diamond-shaped or parallelpiped with smaller diamond-like shapes 6020 located within larger diamonds 6022.”).  
Regarding claim 12, dependent from claim 1, Canner discloses the claim limitation wherein the lengths of the cells along an elongate strip are progressively shorter toward the first end and the second end (as illustrated in stabilizing structure in Fig. 17, as an example).  
Regarding claim 13, dependent from claim 1, Canner discloses the claim limitation wherein the clamping structure (a stabilizing structure 6000, 6100, 6400, 8000, as examples; para. [0200], para. [0218], para. [0344], para. [0244]; Fig. 13A-15E; Fig. 54A-54E, Fig. 16A-18C; with at least one stabilizing clip 7000, 7006 7008, 8002; 9006, 10006, 11006; paragraphs [0018], [0336], [0341]-[0349]; Fig. 52E; 
Regarding claim 14, dependent from claim 13, Canner discloses the claim limitation wherein the one or more detachable segments comprises attachment elements (the detachable segment, or stabilizing structure such as the stabilizing structure illustrated in Fig. 19, may comprise at least one stabilizing clip 7000, 7006 7008, 8002; 9006, 10006, 11006; paragraphs [0018], [0336], [0341]-[0349]; Fig. 52E; 54A-54G; 56A-J; 57A-J; tissue anchors 6204; para. [0228]; Fig. 19A; or one or more latching mechanism 5402, 5404, 5450, 5460, 5484, 5486; para. [0294]-[0302], para. [0306], para. [0309], para. [0311]; Fig. 40-46).  
Regarding claim 15, dependent from claim 13, wherein the clamping structure (a stabilizing structure 6000, 6100, 6400, 8000, as examples; para. [0200], para. [0218], para. [0344], para. [0244]; Fig. 13A-15E; Fig. 54A-54E, Fig. 16A-18C; with at least one stabilizing clip 7000, 7006 7008, 8002; 9006, 10006, 11006; paragraphs [0018], [0336], [0341]-[0349]; Fig. 52E; 54A-54G; 56A-J; 57A-J; tissue anchors 6204; para. [0228]; Fig. 19A; or one or more latching mechanism 5402, 5404, 5450, 5460, 5484, 5486; para. [0294]-[0302], para. [0306], para. [0309], para. [0311]; Fig. 40-46) further comprises an inner segment (as illustrated in the stabilizing structure 6202 of Fig. 19A forming inner segment section C; para. [0227]; Fig, 19A) at least partially surrounded by one or more detachable segments (Para. [0309] states “An operator (e.g., surgeon) can actuate the reset of release mechanism via an actuator, such as a lever) to unlatch the one or more latching members 5404, 5450, 5460, 5484, and 5486 from the corresponding strips 4202.”  The detachable segments are the latching members or tissue anchors (described in greater detail below).

Regarding claim 17, dependent from claim 1, Canner discloses the claim limitation comprising a first clamping structure and a second clamping structure (as illustrated in Fig. 27A comprising a porous pad including two different types of stabilizing structures; further described in para. [0267]).  
Regarding claim 20, dependent from claim 1, Canner discloses the claim limitation further comprising a source of negative pressure (para. [0023] states “applying negative pressure through the at least one drape to the wound via a source of negative pressure.”).  
Regarding claim 21, dependent from claim 1, further comprising a drape (para. [0023] states “applying negative pressure through the at least one drape to the wound via a source of negative pressure.”).  
Regarding claim 22, dependent from claim 21, Canner describes the claim limitation further comprising a port, wherein the port is configured to transmit negative pressure through a drape placed over the structure (Para. [0015] states “The apparatus may further comprise a negative pressure port configure to deliver negative pressure to the stabilizing structure to cause the stabilizing structure to collapse”; a port is illustrated in Fig. 1).  
Regarding claim 23, Canner discloses a method of grabbing one or more objects, comprising: providing the clamping structure (a stabilizing structure 6000, 6100, 6400, 8000, as examples; para. [0200], para. [0218], para. [0344], para. [0244]; Fig. 13A-15E; Fig. 54A-54E, Fig. 16A-18C; with at least one stabilizing clip 7000, 7006 7008, 8002; 9006, 10006, 11006; paragraphs [0018], [0336], [0341]-[0349]; Fig. 52E; 54A-54G; 56A-J; 57A-J; tissue anchors 6204; para. [0228]; Fig. 19A; or one or more 
Regarding claim 24, dependent from claim 23, Canner discloses the claim limitation wherein the first side is a concave side and the second side is a convex side and the concave side is curved or bent concavely with respect to the clamping structure, and the convex side is curved or bent convexly with respect to the clamping structure (stabilizing structure embodiments illustrated in Fig. 18A-18C; described in para. [0219]-[0221]); wherein the one or more objects comprise a curve along its surface; and wherein the clamping structure is applied on the surface of one or more object so that the concave side is aligned along the curve of the one or more objects (Para. [0221] states “Such a structure as depicted in Figure 18A may better fit over a bulging wound and allow for expansion of the tissue.”  Para. [0219] states “By bulging upward, the bowel creates a convex surface.”  Consequently, the curve of the structures depicted in Figure 18A-18C have a concave side that is aligned along the curve of the one or more objects, such as a bulging bowel forming a convex surface.  
Regarding claim 25, dependent from claim 23, further comprising: covering the clamping structure with a drape sealed to the surface of one or more objects surrounding one or more object; and applying negative pressure through the drape to the structure via a source of negative pressure, wherein the application of negative pressure causes the stabilizing structure to horizontally collapse . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Canner (WO 2915/061352 A2) in view of Dunn (US 2014/0180225 A1) .
Regarding claim 18, dependent from claim 17, Canner is silent regarding the claim limitation wherein the second clamping structure is attached to a top of the first clamping structure. However, 
Dunn teaches negative wound closure devices wherein a second clamping structure is attached to the top of the first clamping structure by tissue anchors 106 as described in para. [0058]-[0059], as examples.  Para. [0080], second to the last sentence, states “When negative pressure is applied, the elements work together to close the wound in a desired direction. FIG. 4E illustrates a rectangular wound 240 using closure elements 242, 244, 246, 248 and 250 to fill the wound 240. The tissue anchors of each closure element can also attach to the adjoining closure element(s). With suction applied to the central elements 224, 250, the adjoining elements are drawn towards the central elements to close the wound” as illustrated in Fig 4D-4E.  The tissue anchors may be located on the top, bottom, or sides of the wound closure elements for purposes of joining the elements so that the elements work together to close the wound in a desired direction.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include within an apparatus for use with negative pressure a second clamping structure that is attached to a top of the first clamping structure for the purpose of joining the clamping structures so that the elements work together to close the wound in a desired direction as taught by Dunn.
Regarding claim 19, dependent from claim 17, Canner is silent regarding the claim limitation wherein the second clamping structure comprises receiving elements configured to receive attachment elements of the first clamping structure. However, Canner describes wound stabilizing structures including tissue anchors (tissue anchors 6204, as an example; para. [0228]).
Dunn teaches negative wound closure devices wherein a second clamping structure is attached to the top of the first clamping structure by tissue anchors 106 described in para. [0058]-[0059], as examples.  Para. [0080] states “When negative pressure is applied, the elements work together to close 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include within an apparatus for use with negative pressure a second clamping structure comprising receiving elements configured to receive attachment elements of the first clamping structure so that the elements work together to close the wound in a desired direction as taught by Dunn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781